DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on December 11, 2018, is for a reissue examination for United States Patent Number US 9,897,525 B2, which was issued to Spriggs (hereinafter “the ‘525 Patent”).  The application 15/139,128 (hereinafter “the ‘128 Application”) for the ‘525 Patent was filed on April 26, 2016, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114 based on the Reissue Application No. 16/216,085, including the fee set forth in 37 CFR § 1.17(e), was filed on October 3, 2022 in this reissue application after final rejection, which the request is acceptable and an RCE has been established.  Since this reissue application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Reissue applicant submitted a response (hereinafter “the Response”) along with the instant request for continued examination.  It has been entered.
Original claims 1, 3, 11, and 14 have been amended, and original claims 2 and 8 have been canceled; and no new claim has been added since this reissue application was filed.
Currently, the claims 1, 3-7, and 9-14 are subject to the examination of this reissue application.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
First, this reissue application includes claim limitations that use the word “detector,” which is a generic placeholder (i.e.,  a non-structural term having no specific structural meaning) for performing the claimed functions “detecting the scattered light” and “imaging the particles along an imaging axis using the second light beam” in the claim 1.  And, the word “detector” is modified by functional languages “detect the scattered light” and “image the particles along an imaging axis using the second light beam” recited in the claim 1 by the transition word “configured to”.
However, the generic placeholder “detector” is modified by sufficient structures in the claim 1, for example, a [first/second] detector comprising a plurality of detector elements each corresponding with a different range of scattering angles.
Therefore, these claim limitations are not being interpreted under 35 U.S.C. § 112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Second, this reissue application includes claim limitation that uses the word “apparatus,” which is a generic placeholder (i.e.,  a non-structural term having no specific structural meaning) for performing the claimed function “performing dark field imaging when the sample is illuminated by the third light source and not by the second light source” in the claim 12.  And, the word “apparatus” is modified by functional language “perform dark field imaging when the sample is illuminated by the third light source and not by the second light source” recited in the claim 12 by the transition word “configured to”.
However, the generic placeholder “apparatus” is modified by sufficient structures in the claims 1 and 12, for example, the [light diffraction] particle characterization apparatus comprising a first light source, a second light source, a sample cell, a first detector, a second detector, a processor, and furthermore a third light source.
Therefore, these claim limitations are not being interpreted under 35 U.S.C. § 112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
The Examiner hereby adopts the following definitions under the broadest
reasonable interpretation standard.  In accordance with In re Morris, 127 F.3d 1048,
1056,44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other
sources to support his interpretation of the claims. Additionally, these definitions are
only a guide to claim terminology since claim terms must be interpreted in context of the
surrounding claim language. Finally, the following list is not intended to be exhaustive
in any way:
diffraction: “the spreading or bending of waves as they pass through an aperture or round the edge of a barrier. The diffracted waves subsequently interfere with each other producing regions of reinforcement and weakening. First noticed as occurring with light by Francesco Grimaldi (1618–63), the phenomenon gave considerable support to the wave theory of light. Diffraction also occurs with streams of particles because of the quantum-mechanical wave nature of such particles.” - Excerpt from “A Dictionary of Physics (6 ed.),” published by Oxford University Press in 2009, copy from Online version: 2014.

Claim Rejections - 35 U.S.C. § 251
Claims 1, 3-7, and 9-14 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In this case, it is noted that the claims 1, 3-7, and 9-14 are improperly broadened by recapture of subject matters, which were surrendered during the prosecution of the original application1 of the ‘525 Patent.
First, the Examiner determines that the reissue claims 1, 3-7, and 9-14 are broader in scope than the patented claims 1-14 because the reissue applicant deletes and/or omits, at least, the limitation “the processor is configured to correlate or cross-reference output from the first detector with output from the second detector to perform a light diffraction measurement to derive a particle size” from the claims of the ‘525 Patent.
Second, the Examiner determines that the broader aspects of the reissue claims 1, 3-7, and 9-14 relate to the limitation “the processor is configured to correlate or cross-reference output from the first detector with output from the second detector to perform a light diffraction measurement to derive a particle size,” which was surrendered during the prosecution of the original application 15/139,128.
Actually, said limitation was introduced during the prosecution of the original application 15/139,128 for the purpose of making the claims patentable over a rejection made in said original application.  Furthermore, the applicant made arguments on the record that said limitation was added to obviate the claims rejection (See the application 15/139,128, the Applicant’s remarks at page 6 of the response filed on 10/13/2017).  Thus, it establishes the omitted limitation relating to subject matter previously surrendered (See MPEP § 1412.02).
Third, the Examiner determines that the reissue claims 1, 3-7, and 9-14 are not materially narrowed in other respects.
Therefore, the narrow scope of the claims in the ‘525 Patent is not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the original application 15/139,128 cannot be recaptured by the filing of the present reissue application.

Response to Arguments
There is no arguments in the remarks of the Response filed on October 3, 2022.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 1, 3-7, and 9-142, the claim limitations of the claim 1 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the first and second wall of the sample cell each comprise a convex external surface through which the first light beam axis and the second light beam axis passes.
The claims 3-7 and 9-14 are dependent claims of the claim 1.

Conclusion
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992



Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The "original application" includes the prosecution record of the application that issued as the patent for which the reissue application was filed.  In addition, the "original application" includes the patent family’s entire prosecution history.  MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010).  For example, surrender may occur because of the prosecution history of related applications.  See MPEP § 1412.02.
        2 The claims 1, 3-7, and 9-14 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.